Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 9, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  143343(46)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices



  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 143343-4
  v                                                                 COA: 294630; 295834
                                                                    Ingham CC: 2009-000639-AR
  JARED RAPP,
             Defendant-Appellant.
  _____________________________________


         On order of the Chief Justice, the motion by the Board of Trustees of Michigan
  State University for leave to file a brief amicus curiae in this case is considered and it is
  granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 9, 2012                       _________________________________________
                                                                               Clerk